Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, and 5-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE-485867-C, hereinafter DE’867, in view of Ikemi (US 2009/0170053).
Regarding claims 1 and 7, DE’867 discloses a burr in the form of a generally cylindrical rod (See Figure 3), burr comprising: a proximal end (b) for mounting in a tool for rotating the burr; a distal cutting end (a); and a cutting portion defined by a portion of a surface of burr which comprises a plurality of teeth separated by grooves cut into the surface of the burr (See Figure 3), the cutting portion including the distal cutting end and extending from the distal cutting end back towards the proximal end (See Figure 3); wherein the cutting portion comprises a cylindrical portion of a first diameter and comprises a distal end portion having a second diameter that is greater than the first diameter (See Figure 3) (Note: the proximal end of the cutting portion (a) has smaller diameter than the distal end).  DE’867 does not disclose wherein the burr is formed of tungsten carbide.  Ikemi discloses a burr formed of a single continuous tungsten carbide member [0003] (See Figure 1).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify DE’867, in view of Ikemi, such that the burr is formed of tungsten carbide in order to provide the burr with a high hardness.
Regarding claim 2, DE’867 discloses wherein the cutting portion (a) extends from the distal end to a shaft portion (b) that is devoid of teeth, and the shaft portion extends to the proximal end (See Figure 3).  
Regarding claim 5, DE’867 discloses wherein the distal end portion of the cutting portion (a) is teardrop shaped (See Figure 3).  
Regarding claim 6, DE’867, as modified, discloses the burr of claim 1 as set forth above.  DE’867 does not disclose wherein the distal end portion of the cutting portion has a length that is less than 0.2 times a length of the cylindrical portion of the cutting portion.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify DE’867 such that the distal end portion of the cutting portion has a length that is less than 0.2 times a length of the cylindrical portion of the cutting portion since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 8, DE’867 discloses wherein the distal end portion of the cutting portion (a) has a ball end having a hemispherical profile (See Figure 3).  
Regarding claim 9, DE’867 discloses the burr of claim 1 as set forth above.  DE’867 does not disclose wherein the cutting portion extends more than 25mm from the distal end.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify DE’867 such that the cutting portion extends more than 25mm from the distal end since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 10, DE’867 discloses the burr of claim 1 as set forth above.  DE’867 does not disclose wherein the second diameter is between 1.08 and 1.12 times greater than the first diameter.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify DE’867 such that the second diameter is between 1.08 and 1.12 times greater than the first diameter since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 11, DE’867 discloses the burr of claim 1 as set forth above.  DE’867 does not disclose wherein the first diameter is between 2.8mm and 3.2mm.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify DE’867 such that first diameter is between 2.8mm and 3.2mm since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 12, DE’867 discloses the burr of claim 1 as set forth above.  DE’867 does not disclose wherein the first diameter is between 5.7mm and 6.3mm.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify DE’867 such that the first diameter is between 5.7mm and 6.3mm since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 13, DE’867 discloses the burr of claim 1 as set forth above.  DE’867 does not disclose wherein the burr is between 55mm and 65mm in length.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify DE’867 such that the burr is between 55mm and 65mm in length since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE-485867-C, hereinafter DE’867, in view of Ikemi (US 2009/0170053) in view of Hori (US 6,082,935).
Regarding claim 3, DE’867, as modified, discloses the burr of claim 2 as set forth above.  DE’867 does not disclose wherein the shaft portion has a diameter that is equal to the first diameter.  Hori discloses a tool having a shaft diameter 3 that is equal to a cylindrical section diameter 2’ (See Figure 1).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify DE’867, in view of Hori, such that the shaft portion has a diameter that is equal to the first diameter as this is a simple substitution of one known prior art element for another in order to obtain a predictable result.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE-485867-C, hereinafter DE’867, in view of Ikemi (US 2009/0170053), further in view of Wang (US 2007/0202461).
Regarding claim 4, DE’867, as modified, discloses the burr of claim 2 as set forth above.  DE’867 does not disclose wherein the shaft portion has a diameter that is greater than the first diameter.  Wang discloses a burr having a shaft portion 75 with a diameter that is greater than a first diameter of a cutting portion (See Figure 5e).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify DE’867, in view of Wang, such that the shaft portion has a diameter that is greater than the first diameter as this is a simple substation of one known prior art element for another in order to obtain a predictable result.

Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE-485867-C, hereinafter DE’867, in view of Ikemi (US 2009/0170053), further in view of in view of Danger (US 20090053674 A1).
Regarding claims 15 and 16, DE’867, as modified, discloses the burr of claim 1 as set forth above.  DE’867 further discloses forming a burr having a cylindrical portion of a first diameter, and a distal end portion having a second diameter that is greater than the first diameter (See Figure 3).  
DE’867 does not disclose grinding a single tungsten carbide rod to form a blank.  Danger discloses a method of manufacturing a burr wherein a shaft as well as a blank shape of a cutting head is ground from a hard metal blank.  Subsequently, cutting edges in the form of teeth (Note: the cutting edges are divided into individual cutting edges in a grinding operation) are produced by means of grinding [0016] (See Figure 1).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify DE’867, such that the burr having a cylindrical portion and a distal end portion are formed by grinding a blank in order to increase the strength and service life of the burr.  

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE-485867-C, hereinafter DE’867, in view of Ikemi (US 2009/0170053), further in view of Lynch (US 6,824,335). 
Regarding claim 17, DE’867 discloses the burr of claim 1 as set forth above.  DE’867 does not disclose a method of drilling a pin cylinder lock using a burr as claimed in claim 1.  Lynch discloses a method of drilling a pin cylinder lock (Note: the template may be used on a lock having a pin retainer) using a drill using a template (See Figure 1) (Col. 1, Line 57-Col. 2, Line 3).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify DE’867, in view of Lynch, such that the burr is used to drill a pin cylinder lock in order to gain access to a locked enclosure.

Allowable Subject Matter
Claim 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 and 15-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681. The examiner can normally be reached Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722